Citation Nr: 0709007	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD), currently rated at 50 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from April 1976 to July 
1980.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision which granted 
service connection for PTSD and assigned a disability rating 
of 30 percent from the date of the original claim for service 
connection.  The veteran appealed the amount of the 
disability rating claiming that she is entitled to a rating 
in excess of 30 percent.  The RO, in a September 2005 
supplemental statement of the case, increased the veteran's 
disability rating to 50 percent from the date of the original 
claim for service connection.  The veteran continued to 
appeal the issue of the initial disability rating for PTSD 
and maintains that it should be more than 50 percent.

In a September 2005 written statement, the veteran listed 
several sources of medical records concerning her PTSD 
treatment.  The veteran also noted the Social Security 
Administration (SSA) as a source of records.  SSA records are 
not in the claims file and must be sought in compliance with 
VA's duty to assist prior to adjudication.

In addition, the veteran noted in a July 2006 Travel Board 
hearing before the undersigned judge that further treatment 
records from Drs. McKeown and Decker at the Vet Center, to 
include an "MMP test," would be sent within the 60 allotted 
days before the case was to be transferred to the Board.  
These medical records, and treatment records from the 
veteran's therapists at the Vet Center other than a July 2005 
letter, are not in the claims file and must be sought prior 
to adjudication.

The most recent VA examination regarding the veteran's PTSD 
was in November 2002.  The veteran testified at the July 2006 
Travel Board hearing before the undersigned judge that her 
PTSD symptoms had worsened since the last VA examination.  In 
addition, the VA treatment records in the claims file suggest 
such a worsening.  As such, the veteran must be afforded 
another VA examination prior to adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Request the veteran's records from 
SSA.  If these records are unavailable for 
any reason, make a written note of this 
fact and the reason in the claims file.

2.  Request the veteran's records from the 
Vet Center, to include the treatment 
records and the "MMP test."  If these 
records are unavailable for any reason, 
make a written note of this fact and the 
reason in the claims file.

3.  Schedule the veteran for a VA 
examination to determine the severity of 
her PTSD.  Have the examiner review the 
claims file in conjunction with the 
examination and make a note of such a 
review in the examination report.  Have 
the examiner conduct all necessary tests 
in making the determination of the 
severity of the veteran's PTSD.

4.  Review the examination report and if 
it is inadequate in any way, return it for 
revision.

5.  Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

